US/INTERNATIONAL EMPLOYEE




PERFORMANCE AWARD AGREEMENT




Grant Date:____________




Re:    Performance Unit Grant
I am pleased to inform you that KBR, Inc. (the “Company”) has granted you
Performance Units under the Company’s 2006 Stock and Incentive Plan, as amended
and restated (the “Plan”) subject to the terms and conditions in the Plan and as
set forth in this Performance Award Agreement, including any exhibits attached
hereto (collectively, the “Agreement”) as follows:
1.    Grant of Performance Units.
The number of Performance Units granted to you as a Performance Award under the
Plan is _______. Each Performance Unit shall have a target value of $1.00. The
actual value, if any, of a Performance Unit at the end of the Performance Period
(as defined in Exhibit A) will, subject to Paragraph 3 below, be determined
based on the level of achievement during the Performance Period of the
performance objectives set forth in Exhibit A hereto, which is made a part
hereof for all purposes. Eighty percent of the Performance Units shall be
“Tranche One PUs” and twenty percent of the Performance Units shall be “Tranche
Two PUs.”
2.    Terms of Performance Units.
(a)
Vesting. Except as otherwise provided in subparagraphs (b) and (d) below, you
will vest in the Performance Units earned (if any) for the Performance Period
only if you are an employee of the Company or a Subsidiary on the date such
earned Performance Units are paid, as provided in Paragraph 3 below.

In addition, except as otherwise provided in subparagraphs (b) and (d) below,
you shall, for no consideration, forfeit all of the Tranche Two PUs on
December 31, 2018, if the Committee that administers the Plan (the “Committee”)
determines, in its sole discretion, that calendar year 2018 was not a successful
year for the Company. Any such determination by the Committee shall be made on
or before March 31, 2019.
(b)
Death, Disability or Retirement. Unless otherwise provided in an agreement
pursuant to Paragraph 13, if you cease to be an employee of the Company or a
Subsidiary as a result of (i) your death, (ii) your permanent disability
(disability being defined as being physically or mentally incapable of
performing either your usual duties as an employee or any other duties as an
employee that the Company reasonably makes available and such condition is
likely to remain continuously and permanently, as determined by the Company or
employing Subsidiary), or (iii) your retirement with the approval of (A) the
Committee if you are a “senior executive of the Company” (as defined below) or
(B) the Company’s Chief Executive Officer (the “CEO”) if you are not a senior
executive of the Company (with such approval to be granted or withheld in the
sole discretion of the Committee or the CEO, as applicable), then, in any such
case, a prorata portion of your Performance Units that become “earned”, if any,
as provided in Exhibit A, will become vested; provided, however, that if the
Tranche Two PUs have been forfeited pursuant to the last two sentences of
subparagraph (a) above prior to the occurrence of an event described in clause
(i), (ii) or (iii) of this sentence, then the Tranche Two PUs shall remain
forfeited, no portion of the Tranche Two PUs will vest upon the occurrence of
any such event, and the prorata portion of your Performance Units that become
“earned”, if any, and that may become vested pursuant to this sentence shall be
determined based solely upon the Tranche One PUs. The “prorata portion” that
becomes vested shall be a fraction, the numerator of which is the number of days
in the Performance Period in which you were an employee of the Company or a
Subsidiary and the denominator of which is the total number of days in the
Performance Period. If your termination for the above reasons is after the end
of the Performance Period but before payment of the Performance Units earned, if
any, for such Performance Period, you will be fully vested in any such earned
Performance Units that have not yet been forfeited and which are still
outstanding. “Senior executive” for purposes of this Agreement shall mean (i)
the CEO and (ii) any regular, full-time employee of the Company or an affiliate
who (A) is an officer of the Company required to file reports with the
Securities and Exchange Commission under Section 16 of the Securities Exchange
Act of 1934, (B) is an officer of the Company who reports directly to the CEO,
(C) is the Chief Accounting Officer of the Company, or (D) is the highest
ranking management position (with at least a title of Director or above) with
direct oversight over internal audits of the Company.

(c)
Other Terminations. If you terminate employment from the Company and its
Subsidiaries for any reason other than as provided in subparagraph (b) above or
subparagraph (d) below, all unvested Performance Units held by you shall be
forfeited without payment immediately upon such termination.

(d)
Corporate Change. Notwithstanding any other provision hereof, unless otherwise
provided in an agreement pursuant to Paragraph 13, your Performance Units shall
become fully vested at the maximum earned percentage provided in Exhibit A upon
your Involuntary Termination or termination for Good Reason within two years
following a Corporate Change (as provided in the Plan) (a “Double Trigger
Event”) during the Performance Period; provided, however, that if the Tranche
Two PUs have been forfeited pursuant to the last two sentences of subparagraph
(a) above prior to the occurrence of a Double Trigger Event, then the Tranche
Two PUs shall remain forfeited, no portion of the Tranche Two PUs will vest upon
the occurrence of the Double Trigger Event, and the portion of your Performance
Units that become vested pursuant to this sentence shall be determined based
solely upon the Tranche One PUs. If a Double Trigger Event occurs after the end
of the Performance Period and prior to payment of the earned Performance Units,
you will be 100% vested in your earned Performance Units that have not yet been
forfeited and which are still outstanding upon the Double Trigger Event and
payment will be made in accordance with the results achieved for the Performance
Period ended as provided in Exhibit A.

For purposes of this Agreement, employment with the Company includes employment
with a Subsidiary. For the avoidance of doubt, it is expressly provided that you
shall be considered to have terminated employment with the Company at the time
of the termination of the “Subsidiary” status under the Plan of the entity or
other organization that employs you.
3.
Payment of Vested Performance Units. As soon as administratively practicable
after the end of the Performance Period, but no later than the March 15th
following the end of the Performance Period, or with respect to a Double Trigger
Event occurring prior to the end of the Performance Period, the date of the
Double Trigger Event (but no later than the March 15th following the calendar
year in which occurs the date of the Double Trigger Event), you shall be
entitled to receive from the Company a payment in cash equal to the product of
the Payout Percentage (as defined in Exhibit A) and the sum of the target values
of your vested Performance Units; provided, however, that such payment amount
may be reduced, but not increased, by any amount (including a reduction
resulting in a payment of $0) in the sole discretion of (a) the Committee if you
are a senior executive of the Company or (b) the CEO if you are not a senior
executive of the Company (provided, further, that any such discretion to reduce
such payment amount may not be exercised by the Committee or the CEO, as
applicable, at any time after the occurrence of a Corporate Change). Except as
provided in Exhibit A with respect to a Double Trigger Event, if the performance
thresholds set forth in Exhibit A are not met, no payment shall be made with
respect to the Performance Units, whether or not vested. Notwithstanding the
foregoing, in no event may the amount paid to you by the Company in any year
with respect to Performance Units earned hereunder exceed the applicable limit
under Article V of the Plan.

4.
Recovery of Payment of Vested Performance Units. If, within the three-year
period beginning on the date that you receive a payment pursuant to Paragraph 3,
the basis upon which the performance measurements were achieved during any
calendar year of the Performance Period changes because of any restatement of or
revision to the Company’s financial results, shareholder return, or any other
performance measure for the same calendar year, regardless of fault, and the
value of the Performance Units earned at the end of the Performance Period is
determined to have resulted in an overpayment based on such calendar year’s
restated or revised financial results, shareholder return or other performance
measure, the Committee (or the CEO if you are not a senior executive of the
Company) may, in its sole and absolute discretion, seek recovery of the amount
of the Performance Award determined to be an overpayment or hold the overpayment
as debit against future Awards for up to a three-year period following the end
of the Performance Period. In addition, the Company may seek recovery of any
benefits provided to you under this Agreement if such recovery is required by
any clawback policy adopted by the Company, which may be amended from time to
time, including, but not limited to, any clawback policy adopted to satisfy the
minimum clawback requirements adopted under the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and the regulations thereunder or any other
applicable law or securities exchange listing standard. The Company reserves the
right, without your consent, to adopt any such clawback policy, including, but
not limited to, such clawback policies applicable to this Performance Award with
retroactive effect.

5.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
and may not be transferred, assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise), other than by will or the applicable
laws of descent and distribution or, if you are exclusively subject to the laws
of the United States, pursuant to a “qualified domestic relations order” (as
defined by the Code), and shall not be subject to execution, attachment, or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of such rights contrary to the provisions in this Agreement or
the Plan, or upon the levy of any attachment or similar process upon such
rights, such rights shall immediately become null and void.

6.
Withholding of Tax. You acknowledge that, regardless of any action taken by the
Company or, if different, your employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to your participation in the Plan
and legally applicable to you (“Tax-Related Items”), is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer. You further acknowledge that the Company and/or the Employer (1) do
not make representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Units
including, but not limited to, the grant, vesting or payout of the Performance
Units; and (2) do not commit to structure the terms of the Performance Units or
any aspect of the Performance Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
your Employer or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by one
or a combination of the following: (a) withholding from your wages or other cash
compensation paid to you by the Company and/or your Employer, or (b) withholding
from the payout of the Performance Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Performance Units. You agree to pay the
Company or the Employer, including through withholding from your wages or other
cash compensation paid to you by the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the cash settlement or any other form of pay-out for the Performance Units, if
you fail to comply with your obligations in connection with the Tax-Related
Items.
Notwithstanding the preceding provisions of this Paragraph 6, your liability
with respect to Tax-Related Items shall be subject to any international tax
assignment agreement then in effect between you and the Company, the Employer or
any of their respective affiliates or any tax policies or procedures applicable
to your home country, and in the event of any conflict between the terms of this
Paragraph 6 and the terms of such international tax assignment agreement or such
tax policies or procedures, the terms of such international tax assignment
agreement or such tax policies or procedures, as applicable, shall control.
7.
Nature of Grant. In accepting the Performance Units, you acknowledge, understand
and agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan; (b) the grant
of the Performance Units is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units, even if Performance Units have
been granted in the past; (c) all decisions with respect to future Performance
Units or other grants, if any, will be at the sole discretion of the Company;
(d) the grant of Performance Units and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, your Employer, or any Subsidiary and shall
not interfere with the ability of the Employer to terminate your employment or
service relationship (if any); (e) you are voluntarily participating in the
Plan; (f) the Performance Units, and the income and value of same, are not
intended to replace any pension rights or compensation; (g) the Performance
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday-pay,
bonuses, long-service awards, leave-related payments, pension or retirement
benefits or similar mandatory payments; (h) the future value of the Performance
Units is unknown, indeterminable and cannot be predicted with certainty; (i) no
claim or entitlement to compensation or damages shall arise from the forfeiture
of the Performance Units resulting from you ceasing to provide employment or
other services to the Company or your Employer (for any reason whatsoever
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); (j) in the event of involuntary termination of your active employment
or other services (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the Performance Units under the Plan, if any, will terminate effective as of the
date that you are no longer actively providing services and will not be extended
by any notice period (e.g., active services would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), except as expressly provided herein, and that the
Company shall have the exclusive discretion to determine when you are no longer
actively providing services for purposes of the Performance Units (including
whether you may still be considered to be providing services while on an
approved leave of absence); (k) unless otherwise provided in the Plan or by the
Company in its discretion, the Performance Units and the benefits evidenced by
this Agreement do not create any entitlement to have the Performance Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; (l) unless otherwise agreed
with the Company, the Performance Units, and the income and value of same, are
not granted as consideration for, or in connection with, services you may
provide as a director of a Subsidiary; (m) if you are requested to make
repayment under Paragraph 4, you will make repayment immediately; and (n) the
following provisions apply only if you are providing services outside the United
States: (i) the Performance Units, and the income and value of same, are not
part of normal or expected compensation or salary for any purpose; and (ii)
neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Performance Units or the
subsequent payout of the Performance Units.

8.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan. You should consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

9.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries, for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company and your Employer hold certain personal information about you,
including, but not limited to, your name, home address, email address and
telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, details of all
Performance Units outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”). You understand that
Data may be transferred to Morgan Stanley Smith Barney LLC or such other service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients may be located in the United States or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections from your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, Morgan Stanley Smith Barney
LLC and any other possible recipients which may assist the Company (presently or
in the future) to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant
Performance Units or other equity awards to you or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for purposes of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.
10.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company or upon any person lawfully claiming
under you.

11.
Modification. Except to the extent permitted by the Plan, any modification of
this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby.

12.
Plan Controls. This grant is subject to the terms of the Plan, which are hereby
incorporated by reference. In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document. Capitalized
terms used herein or in Exhibit A and not otherwise defined herein or in Exhibit
A shall have the meaning ascribed to them in the Plan.

13.
Other Agreements. The terms of this Agreement shall be subject to and governed
by, and shall not modify, the terms and conditions of any employment, severance,
and/or change-in-control agreement between the Company (or a Subsidiary) and you
(“Other Agreement”), except that, notwithstanding anything in such Other
Agreement to the contrary, any normal retirement age of 65 or other
retirement-based vesting, payment or benefit provisions in such Other Agreement
shall be of no force or effect for all purposes of the Performance Units granted
under this Agreement.

14.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

15.
Severability. If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

16.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different from the English version, the English version will control.

17.
Governing Law and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, U.S.A., except to the extent
that it implicates matters that are the subject of the General Corporation Law
of the State of Delaware, which matters shall be governed by the latter law
notwithstanding any conflicts of laws principles that may be applied or invoked
directing the application of the laws of another jurisdiction. The parties
hereby submit to and consent to the sole and exclusive jurisdiction of Houston,
Harris County, Texas, as exclusive venue for any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it or arising from
it, or dispute resolution proceeding arising hereunder for any claim or dispute,
notwithstanding any conflicts of laws principles that may direct the
jurisdiction of any other court, venue, or forum, including the jurisdiction of
the employee’s home country.

18.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Performance Units,
the Company shall not be required to deliver any payment from the payout of the
Performance Units prior to the completion of any registration or qualification
of the shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval, the
Company shall, in its absolute discretion, deem necessary or advisable. You
understand that the Company is under no obligation to register or qualify the
shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for payout of the
Performance Units. Further, you agree that the Company shall have unilateral
authority to amend the Plan and the Agreement without your consent to the extent
necessary to comply with securities or other laws applicable to issuance of
shares.

19.
Exhibit B. Notwithstanding any provisions in this document, the Performance
Units shall be subject to any special terms and conditions set forth in Exhibit
B to this Agreement for your country. Moreover, if you relocate to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Exhibit B constitutes part of this Agreement.

20.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, or on the Performance Units, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

21.
Waiver. You acknowledge that a waiver by the company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.

22.
Foreign Asset/Account Reporting, Exchange Control Requirements. Certain foreign
asset and/or foreign account reporting requirements and exchange controls may
affect your ability to hold cash received from participating in the Plan in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You may also be required to repatriate funds received as a result of
your participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt. You are responsible for
complying with any applicable regulations and you should consult your personal
legal and tax advisors for any details.

[Signatures on the following page.]


By signing below, you agree that the grant of these Performance Units is under
and governed by the terms and conditions of the Plan, including the terms and
conditions set forth in this Agreement, including Exhibit A and, to the extent
applicable, Exhibit B. This grant shall be void and of no effect unless you
execute this Agreement prior to the payment of your vested performance units.




KBR, INC.
pausignature.jpg [pausignature.jpg]


By:    


Name: Stuart J. B. Bradie    
Title: President and CEO    




EMPLOYEE:




    


Date:    









EXHIBIT A
To Performance Award Agreement
Performance Goals


Except as otherwise provided in the Agreement, the provisions of this Exhibit A
shall determine the extent, if any, that the Performance Units become “earned”
and payable.


I.    Performance Period


The Performance Period shall be the period beginning January 1, 2018, and ending
December 31, 2020.


II.    Total Shareholder Return (“TSR”)


The payment of a Performance Unit will be determined, in part, based on the
comparison of (i) the average of the TSRs (as defined below) of the Company’s
common stock measured at the end of each calendar quarter during the Performance
Period, with each quarter’s TSR indexed back to the beginning of the calendar
year in which such calendar quarter occurs, to (ii) the average of the TSRs of
each of the common stocks of the members of the Peer Group measured at the end
of each calendar quarter during the Performance Period, with each quarter’s TSR
indexed back to the beginning of the calendar year in which such calendar
quarter occurs.


“TSR” or “Total Shareholder Return” shall mean, with respect to a calendar
quarter, the change in the price of a share of common stock from the beginning
of the calendar year in which such calendar quarter occurs (as measured by the
simple average of the closing prices of a share of such stock trading during
regular trading hours for the last twenty trading days preceding the beginning
of such calendar year) until the end of the applicable calendar quarter to be
measured during the Performance Period (as measured by the simple average of the
closing prices of a share of such stock trading during regular trading hours for
the last twenty trading days of the calendar quarter), adjusted to reflect the
reinvestment of dividends (if any) through the purchase of common stock at the
closing price on the corresponding dividend payment date, which shall be the
ex-dividend date, and rounded to the first decimal place. Dividends per share
paid other than in the form of cash shall have a value equal to the amount of
such dividends reported by the issuer to its shareholders for purposes of
Federal income taxation.


A.
Average TSR



The average TSR for a company for the Performance Period shall be the sum of the
TSRs of the company measured at the end of each calendar quarter during the
Performance Period, divided by 12. The average TSR for a company during the
Performance Period shall be calculated based on the following formula:


2018 TSR Formula - Sustained Performance
 
 
 
 
 
 
 
 
 
 
 
 
 
q=12
 
 
 
 
Average indexed performance =
 
Σ
(xq / x)
 
 
q=1
 
 
 
 
12
 
 
where:
 
 
 
 
 
x =
share price at beginning of calendar year in which the applicable calendar
quarter occurs (measured by simple average of the closing prices of a share
trading during regular trading hours for the last twenty trading days preceding
the beginning of such calendar year)
xq =
closing share price at the end of each quarter (measured by simple average of
the closing prices of a share trading during regular trading hours for the last
twenty trading days of such calendar quarter, and adjusted for dividends paid
(where the dividend payment date is the ex-dividend date))
q =
quarter number (1 through 12)
 
 
 
 
 
 
 
 
Example 1:
 
 
 
 
 
 
 
 
 
Date
Share price *
Index
 
 
 
 
 
(x)
(xq / x)
 
 
 
 
1/1/2018
$20.00
 
 
 
 
 
3/31/2018
$22.00
110.0
 
 
 
 
6/30/2018
$24.00
120.0
 
 
 
 
9/30/2018
$21.00
105.0
 
 
 
 
12/31/2018
$20.00
100.0
 
 
 
 
3/31/2019
$18.00
90.0
 
 
 
 
6/30/2019
$22.00
110.0
 
 
 
 
9/30/2019
$25.00
125.0
 
 
 
 
12/31/2019
$28.00
140.0
 
 
 
 
3/31/2020
$31.00
110.7
 
 
 
 
6/30/2020
$33.00
117.9
 
 
 
 
9/30/2020
$30.00
107.1
 
 
 
 
12/31/2020
$28.00
100.0
 
 
 
 
 
 
 
 
 
 
q=12
 
 
 
 
 
 
 
 
Σ
(xq / x)
=
 
1,335.7
 
 
q=1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
q=12
 
 
 
 
 
 
 
 
Σ
(xq / x)
=
 
111.3
 
 
q=1
 
 
 
 
 
 
 
12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Average price adjusted for dividends paid in the period, where the dividend
payment date is the ex-dividend date.
 
 
 
 
 
 



B.
Peer Group and TSR Payout



Once the average TSR for the Company during the Performance Period is
calculated, the average TSR for each company in the Peer Group shall be
calculated.


The Peer Group shall consist of the following companies (including KBR, Inc.):


AECOM Technology Corporation    Jacobs Engineering Group Inc.
Chicago Bridge & Iron Company N.V.    McDermott International, Inc.
Chiyoda Corporation    Quanta Services, Inc.
EMCOR Group, Inc.    TechnipFMC
Fluor Corporation


No company shall be added to, or removed from, the Peer Group during the
Performance Period, except that a company shall be removed from the Peer Group
if during such period (i) such company ceases to maintain publicly available
statements of operations prepared in accordance with GAAP, (ii) such company is
not the surviving entity in any merger, consolidation, or other reorganization
(or survives only as a subsidiary of an entity other than a previously wholly
owned entity of such company), or (iii) such company sells, leases, or exchanges
all or substantially all of its assets to any other person or entity (other than
a previously wholly owned entity of such company).


If one or more Peer Group companies are removed from the Peer Group, then the
percentiles and TSR payouts will adjust for the change in “n” of the formula
provided below; provided, however, that the adjustment must require at least a
90.0 percentile to receive the maximum TSR payout and at least a 20.0 percentile
to receive the threshold TSR payout. After the average TSR is determined for the
Company and each company in the Peer Group, the Company’s average TSR rank among
the average TSRs for the Peer Group for the Performance Period and the Company’s
applicable TSR payout percentage shall be determined by the following formula:




TSR Peer Group Percentile and TSR Payout Table
 
 
 
 
 
 
 
Threshold
Target
Maximum
Percentile
<20%
20%
50%
≥90%
TSR Payout
0%
25%
100%
200%
 
 
 
 
 
LTI TSR Calculation Method
 
Ranking
Percentile *
TSR Payout **
 
 
1
100.0
%
200.0
%
 
2
88.9
%
197.3
%
 
3
77.8
%
169.5
%
 
4
66.7
%
141.8
%
 
5
55.6
%
114.0
%
 
6
44.4
%
86.0
%
 
7
33.3
%
58.3
%
 
8
22.2
%
30.5
%
 
9
11.1
%
0.0
%
 
10
0.0
%
0.0
%
* Rounded to 1 decimal place.
** For a Percentile ranking between Threshold and Target or Target and Maximum,
the TSR Payout percentage earned shall be determined by linear interpolation
between maximum and threshold based on the Percentile ranking achieved. Rounded
to 1 decimal place.
 
 
 
 
 
 
Percentile for TSR purposes
 
 
Percentile = (n - r)   * 100%
 
(n - 1)
where:
 
 
 
 
n = number of Peer Group companies (including KBR)
r = KBR ranking in the list of companies (including KBR)



Example 1
 
 
Example 3
 
 
 
KBR ranked 8th out of 10 companies
KBR ranked 7th out of 9 companies
(10 - 8)  * 100% = 22.2%
 
(9 - 7)  * 100% = 25.0%
 
(11)
 
 
(10)
 
 
 
 
 
 
 
 
 
 
Example 2
 
 
Example 4
 
 
 
KBR ranked 4th out of 10 companies
KBR ranked 3rd out of 8 companies
(10 - 4)  * 100% = 66.7%
 
(8 - 3)  * 100% = 71.4%
 
(11)
 
 
(9)
 
 
 



Notwithstanding any of the foregoing or Part IV. of this Exhibit A, if on the
Grant Date you are an employee of the Company or any employing Subsidiary of the
Company who is either the CEO or a direct report to the CEO and the Company’s
average TSR (as determined pursuant to Part II.A. of this Exhibit A) at the end
of the Performance Period is negative (i.e., an index below 100), then no
payment hereunder with respect to the TSR performance measure will exceed the
Target (100%) payout under the TSR Peer Group Percentile and TSR Payout Table
above; provided, however, that this sentence shall not apply if, pursuant to the
first sentence of Paragraph 2(d) of the Agreement, your outstanding Performance
Units become fully vested at the maximum earned percentage provided in Exhibit A
(200%) upon a Double Trigger Event occurring during the Performance Period.


III.    Cumulative Net Income and Job Income Sold (“JIS”)


The payment of a Performance Unit will be determined, in part, based on the
Cumulative Net Income Percentage. The “Cumulative Net Income Percentage” shall
be determined as follows:


(i)
if Cumulative Net Income exceeds $0, then the Cumulative Net Income Percentage
shall equal 200%; provided, however, that, notwithstanding the foregoing,
pursuant to an exercise of negative discretion, the Committee has determined
that, if Cumulative Net Income exceeds $0, then in no event shall the Cumulative
Net Income Percentage exceed the Average JIS Payout Ratio (subject to the last
sentence of Part IV. of this Exhibit A);



(ii)
if Cumulative Net Income does not exceed $0 and if the Average JIS Payout Ratio
(determined by excluding all Excluded Projects from the determination of JIS and
Target JIS) exceeds 0%, then the Cumulative Net Income Percentage shall equal
the Average JIS Payout Ratio (determined by excluding all Excluded Projects from
the determination of JIS and Target JIS and subject to the last sentence of Part
IV. of this Exhibit A); and



(iii)
if neither clause (i) nor (ii) above applies, then the Cumulative Net Income
Percentage shall equal 0% (subject to the last sentence of Part IV. of this
Exhibit A).



For purposes of Part III. of this Exhibit A, the following terms shall have the
following meanings:


“Achieved JIS” means, with respect to a calendar year during the Performance
Period, a percentage (rounded to one decimal place) determined by multiplying
100% by the quotient obtained by dividing (i) the JIS for such calendar year by
(ii) the Target JIS for such calendar year.


“Average JIS Payout Ratio” means the quotient obtained by dividing (i) the sum
of the JIS Payout Ratios for each of the three calendar years in the Performance
Period by (ii) three.


“Cumulative Net Income” means the Company’s aggregate net income as reflected in
its Form 10-Ks for the three years included in the Performance Period, adjusted
to exclude: restructuring charges; and one-time, non-operating related events,
including, but not limited to, goodwill or intangible impairments, losses on the
sale of assets, asset impairments, related to lawsuits, or related to the
bankruptcy of a client that owes the Company money for services performed.


“Excluded Project” means a project determined by the Committee to have an
individual value of $500 million or more of gross revenue.


“JIS” means, with respect to a calendar year, the Company’s and its consolidated
subsidiaries job income from (i) new projects awarded during such calendar year
and (ii) earnings growth, contract amendments (increases or decreases), or scope
adjustments (increases or decreases) during such calendar year to projects
existing on the first day of such calendar year. For clarity, JIS will exclude
foreign exchange fluctuations (increases or decreases) and loss adjustments, if
any, on existing contracts. To clarify further, job income adjustments reflected
in item (ii) also apply to new projects awarded during the calendar year. For
each calendar year, JIS shall be determined without regard to any Excluded
Project; provided, however, that at the end of the Performance Period, except as
otherwise provided in clause (ii) of the first paragraph of Part III. of this
Exhibit A, the Committee may, in its sole and absolute discretion (which
discretion may be (x) exercised differently with respect to the holder of this
Performance Award and any other holder or holders of a similar type Award and
(y) applied for purposes of determining the JIS and Target JIS applicable to an
applicable calendar year within the Performance Period without being applied for
purposes of determining the Target JIS for any other calendar year within the
Performance Period), determine that JIS for such calendar year will be
determined by including the Excluded Projects. In addition, for each calendar
year, JIS shall be determined without regard to any business unit and/or
business line that is discontinued prior to the end of the calendar year.


“JIS Payout Ratio” means, with respect to a calendar year during the Performance
Period, the amount determined in accordance with the following table:


 
 
Threshold
Target
Maximum
Achieved JIS for the calendar year
˂ Threshold Percentage for the calendar year
Threshold Percentage for the calendar year
Target Percentage for the calendar year
≥Maximum Percentage for the calendar year
JIS Payout Ratio for the calendar year*
0%
25%
100%
200%

 
* If Achieved JIS for the calendar year is between the Threshold Percentage and
the Target Percentage under the first row of the table above, then the JIS
Payout Ratio for such calendar year shall be determined by linear interpolation
between Threshold (25%) and Target (100%) based on the Achieved JIS result. If
Achieved JIS for the calendar year is between the Target Percentage and the
Maximum Percentage under the first row of the table above, then the JIS Payout
Ratio for such calendar year shall be determined by linear interpolation between
Target (100%) and Maximum (200%) based on the Achieved JIS result. Each JIS
Payout Ratio determined by linear interpolation shall be rounded to one decimal
place.


“Maximum Percentage” means, with respect to a calendar year during the
Performance Period, a percentage established by the Committee as the Maximum
Percentage for such calendar year, which percentage shall be greater than the
Target Percentage established by the Committee for such calendar year; provided,
however, that for purposes of clause (ii) of the first paragraph of Part III. of
this Exhibit A, the “Maximum Percentage” for each calendar year during the
Performance Period shall be 120%.


“Target JIS” means, with respect to a calendar year during the Performance
Period (such calendar year being a “Performance Year”), the JIS for the calendar
year immediately preceding the Performance Year (such immediately preceding
calendar year being the “Reference Year”). Notwithstanding the foregoing, if a
business unit or business line is discontinued during a Performance Year, then
the applicable Target JIS shall be redetermined to exclude job income for the
applicable Reference Year that is attributable to such business unit or business
line. Further, if, subject to the provisions of clause (ii) of the first
paragraph of Part III. of this Exhibit A, the Committee determines in its
discretion to determine JIS for a Performance Year by including Excluded
Projects, then the related Target JIS for such Performance Year shall be
redetermined by including Excluded Projects in the determination of the JIS for
the Reference Year.


“Target Percentage” means, with respect to a calendar year during the
Performance Period, a percentage established by the Committee as the Target
Percentage for such calendar year, which percentage shall be greater than the
Threshold Percentage and less than the Maximum Percentage established by the
Committee for such calendar year; provided, however, that for purposes of clause
(ii) of the first paragraph of Part III. of this Exhibit A, the “Target
Percentage” for each calendar year during the Performance Period shall be 90%.


“Threshold Percentage” means, with respect to a calendar year during the
Performance Period, a percentage established by the Committee as the Threshold
Percentage for such calendar year, which percentage shall be less than the
Target Percentage established by the Committee for such calendar year; provided,
however, that for purposes of clause (ii) of the first paragraph of Part III. of
this Exhibit A, the “Threshold Percentage” for each calendar year during the
Performance Period shall be 60%.


IV.    Determination of the “Earned” Value of Performance Units


Performance Percentage
Column A
Column B
Weighting
•
<Threshold
0%
2.    Threshold
25%
3.    Target
100%
4.    Maximum
200%
Company’s Average TSR Rank with Peer Group Members’ Average TSR
50%
<20%
20%
50%
90%



For a result (the “Performance Percentage”) between Threshold and Target or
Target and Maximum in Column B, the Performance Percentage earned shall be
determined by linear interpolation between maximum and threshold based on the
result achieved for the performance measure.


The “target” value of a Performance Unit is $1.00; its maximum value is $2.00
per unit if the maximum performance objective for the performance measure in
Column B in the table above and the maximum Cumulative Net Income Percentage are
achieved, and the Performance Unit value will be zero if the threshold
performance objective for the performance measure in Column B in the table above
is not achieved and the Cumulative Net Income Percentage is 0%. The value of an
“earned” Performance Unit shall be determined by multiplying its “target” value
of $1.00 by the Payout Percentage for the Performance Period, subject to
reduction as provided in Paragraph 3 of the Agreement. The “Payout Percentage”
for the Performance Period shall be equal to the sum of (i) the product of 50%
and the Cumulative Net Income Percentage and (ii) the product obtained by
multiplying Column A by the Column B Performance Percentage result for the TSR
performance measure.


Notwithstanding the foregoing, unless otherwise provided in an agreement
pursuant to Paragraph 13 of the Agreement, for purposes of determining the
Payout Percentage for payment upon a Double Trigger Event occurring prior to the
end of the Performance Period, (i) the Column B result for the TSR performance
measure shall be deemed to have been met at the maximum level (200%) and (ii)
the Cumulative Net Income Percentage shall be deemed to have been met at the
maximum level (200%).


V.    Adjustments to Performance Measurements for Significant Events


If, after the beginning of the Performance Period, there is a change in
accounting standards required by the Financial Accounting Standards Board, the
performance results shall be adjusted by the Company’s independent accountants
as appropriate to disregard such change. In addition, the results of the Company
or a peer group company shall be adjusted to reflect any stock splits or other
events described in Article XIII of the Plan, but only if such adjustment would
not cause the performance goal to no longer satisfy the requirements of Section
162(m) of the Code.


VI.    Committee Certification


As soon as reasonably practical following the end of the Performance Period, but
in no event later than the March 15th following the end of the Performance
Period, the Committee shall review and determine the performance results for the
Performance Period and certify those results in writing. No Performance Units
earned and vested shall be payable prior to the Committee’s certification;
provided, however, Committee certification shall not apply in the event of a
Double Trigger Event, unless otherwise provided in an agreement pursuant to
paragraph 13 of the Agreement.



EXHIBIT B


KBR, INC.


Terms and Conditions of Performance Unit Grant


SPECIAL PROVISIONS OF PERFORMANCE UNITS
IN CERTAIN COUNTRIES


This Exhibit B includes special country-specific terms that apply to residents
in countries listed below. This Exhibit B is part of the Agreement. Unless
otherwise provided below, capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.


This Exhibit B also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the exchange control and other laws in
effect in the respective countries as of December 2017. Such laws are often
complex and change frequently. Note certain individual exchange control
reporting requirements may apply upon vesting of the Performance Units and
results may be different based on the particular facts and circumstances. As a
result, the Company strongly recommends that you do not rely on the information
noted herein as the only source of information relating to the consequences of
your participation in the Plan because the information may be out of date at the
time your Performance Units vest or your Performance Units are settled under the
Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.


If you are a citizen or resident of a country other than the country in which
you are working or if you transfer employment after the Performance Units are
granted to you, the information contained in this Exhibit B for the country you
work in at the time of grant may not be applicable to you and the Company, in
its discretion, determines to what extent the terms and conditions contained
herein shall be applicable to you. If you transfer residency and/or employment
to another country or are considered a resident of another country listed in
this Exhibit B after the Performance Units are granted to you, the terms and/or
information contained for that new country (rather than the original grant
country) may be applicable to you.


AUSTRALIA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Exchange Control Information.


Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. The Australian bank assisting with the
transaction will file the report for you. If there is no Australian bank
involved in the transfer, you will have to file the report.
CANADA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Foreign Account/Asset Tax Reporting Information.
You may be required to report your specified foreign property on Form T1135
(Foreign Income Verification Statement) if the total cost of your specified
foreign property exceeds C$100,000 at any time in the year. Specified foreign
property includes cash and may include unvested Performance Units.
Termination of Employment.


The following provision supplements Paragraph 7(j) of the Agreement:
In the event of your termination of employment for any reason (whether or not in
breach of local labor laws), unless otherwise provided in this Agreement or the
Plan, your right to vest in the Performance Units, if any, will terminate
effective as of the date that is the earliest of (1) the date upon which your
employment with the Company or any of its Subsidiaries is terminated; (2) the
date you are no longer actively employed by or providing services to the Company
or any of its Subsidiaries; or (3) the date you receive written notice of
termination of employment from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Performance Units (including whether you may be
considered to be providing services while on a leave of absence).
The following provisions shall apply if you are a resident of Quebec:


Data Privacy.


This provision supplements Paragraph 9 of the Agreement:


You hereby authorize the Company and representatives of any Subsidiary to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and any Subsidiary and the administrators of
the Plan to disclose and discuss the Plan with their advisors. You further
authorize the Company and any Subsidiary to record such information and to keep
such information in your file.


Language Consent.


The parties acknowledge that it is their express wish that the Agreement,
including this Exhibit, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.‬
INDIA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Exchange Control Information.


You must repatriate the proceeds from the settlement of your Performance Units
and convert the proceeds into local currency within the period of time required
under applicable regulations. You will receive a foreign inward remittance
certificate (“FIRC”) from the bank where you deposit the foreign currency. You
should maintain the FIRC received from the bank as evidence of the repatriation
of the funds in the event that the Reserve Bank of India or the Employer
requests proof of repatriation. It is your responsibility to comply with
applicable exchange control laws in India.


Foreign Account/Asset Tax Reporting Information.


You are required to declare in your annual tax return (a) any foreign assets
held by you or (b) any foreign bank accounts for which you have signing
authority.
MEXICO
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Acknowledgement of the Agreement.


In accepting the award of Performance Units, you acknowledge that you have
received a copy of the Plan, have reviewed the Plan and the Agreement in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement. You further acknowledge that you have read and specifically and
expressly approve the terms and conditions of Paragraph 7 of the Agreement, in
which the following is clearly described and established:


(1)
Your participation in the Plan does not constitute an acquired right.



(2)
The Plan and your participation in the Plan are offered by the Company on a
wholly discretionary basis.



(3)
Your participation in the Plan is voluntary.



Labor Law Acknowledgement and Policy Statement.


In accepting the award of Performance Units, you expressly recognize that KBR,
Inc., with registered offices at 601 Jefferson Street, Suite 3400, Houston,
Texas 77002, U.S.A., is solely responsible for the administration of the Plan
and that your participation in the Plan and receipt of Performance Units does
not constitute an employment relationship between you and KBR, Inc. since you
are participating in the Plan on a wholly commercial basis and your sole
employer is KBR in Mexico (“KBR-Mexico”), not KBR, Inc. in the U.S. Based on the
foregoing, you expressly recognize that the Plan and the benefits that you may
derive from participation in the Plan do not establish any rights between you
and your Employer, KBR-Mexico, and do not form part of the employment conditions
and/or benefits provided by KBR-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of your employment.


You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of KBR, Inc.; therefore, KBR, Inc.
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against KBR, Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to KBR, Inc., its Subsidiary,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.


Reconocimiento del Convenio.


Aceptando este Premio (Award), el Participante reconoce que ha recibido una
copia del Plan, que lo ha revisado como así también el Convenio en el
Participante totalidad, y comprende y está de acuerdo con todas las
disposiciones tanto del Plan como del Convenio. Asimismo, su reconoce que ha
leído y específicamente y expresamente manifiesta la conformidad del
Participante con los términos y condiciones establecidos en la cláusula 7 le
dicho Convenio, en el cual se establece claramente que:


(1)
La participación del Participante en el Plan de ninguna manera constituye un
derecho adquirido.



(2)
Que el Plan y la participación del Participante en el mismo es una oferta por
parte de KBR, Inc. de forma completamente discrecional.



(3)
Que la participación del Participante en el Plan es voluntaria.



Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.


Aceptando este Premio, el Participante reconoce que KBR, Inc. y sus oficinas
registradas en 601 Jefferson Street, Suite 3400, Houston, Texas 77002, U.S.A.,
es el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la adquisicion de Acciones no constituye de ninguna
manera una relación laboral entre el Participante y KBR, Inc., toda vez que la
participación del Participante en el Plan deriva únicamente de una relación
comercial con KBR, Inc., reconociendo expresamente que el único empleador del
Participante lo es KBR en Mexico (“KBR-Mexico”), no es KBR, Inc. en los Estados
Unidos. Derivado de lo anterior, el Participante expresamente reconoce que el
Plan y los beneficios que pudieran derivar del mismo no establecen ningún
derecho entre el Participante y su empleador, KBR-México, y no forman parte de
las condiciones laborales y/o prestaciones otorgadas por KBR-México, y
expresamente el Participante reconoce que cualquier modificación al Plan o la
terminación del mismo de manera alguna podrá ser interpretada como una
modificación de los condiciones de trabajo del Participante.


Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de KBR, Inc., por lo tanto, KBR, Inc.
se reserva el derecho absoluto para modificar y/o terminar la participación del
Participante en cualquier momento, sin ninguna responsabilidad para el
Participante.


Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de KBR, Inc., por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el Participante otorga un
amplio y total finiquito a KBR, Inc., sus Entidades Relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
SAUDI ARABIA
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


There are no country specific provisions.
SINGAPORE
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Director / CEO Notification Information.


If you are the CEO or a director of a Singapore Subsidiary, you may need to
notify the Singapore Subsidiary in writing within two business days of your
receiving an interest (e.g., Performance Units) in the Company or any Subsidiary
or within two business days of you becoming the CEO or a director if such an
interest exists at the time. This notification requirement also applies to an
associate director of the Singapore Subsidiary and to a shadow director of the
Singapore Subsidiary (i.e., an individual who is not on the board of directors
of the Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).
UNITED ARAB EMIRATES
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


There are no country specific provisions.
UNITED KINGDOM
KBR, INC. 2006 STOCK AND INCENTIVE PLAN


Withholding of Taxes.


This section supplements Paragraph 6 of the Agreement:


Without limitation to Paragraph 6 of the Agreement, you agree that you are
liable for all Tax-Related Items and hereby covenant to pay all such Tax-Related
Items, as and when requested by the Company or the Employer, as applicable, or
by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any
other relevant authority). You also agree to indemnify and keep indemnified the
Company and the Employer, as applicable, for any Tax-Related Items that they are
required to pay or withhold or have paid or will pay on your behalf to HMRC (or
any other tax authority or any other relevant authority).


Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the Exchange Act, the terms of the
immediately foregoing provision will not apply. In this case, the amount of any
income tax not collected from or paid by you within 90 days of the end of the
U.K. tax year in which an event giving rise to the Tax-Related Items occurs may
constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You acknowledge that you ultimately will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as appropriate) for the value of any national
insurance contributions due on this additional benefit. You acknowledge that the
Company or the Employer may recover any such additional income tax and national
insurance contributions at any time thereafter by any of the means referred to
in Paragraph 6 of the Agreement.


1